DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-19 directed to inventions non-elected without traverse.  Accordingly, claims 8-19 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features claim 20.
b.	The closest prior art of record fails to disclose an article of manufacture comprising a first length of continuous fiber reinforced thermoplastic, a second length of continuous fiber-reinforced thermoplastic, wherein the second proximal end is fused to a first portion of the first lateral surface at a first joint, a third length of continuous fiber reinforced thermoplastic wherein a second portion of the third lateral surface is fused to a third portion of the first lateral surface and the third proximal surface is fused to a fourth portion of a second lateral surface at a second joint, a fourth length of continuous fiber reinforced thermoplastic wherein a fifth portion of the fourth lateral surface is fused to a sixth portion of the second lateral surface and fourth proximal end is fused to a seventh portion of the third lateral surface at a third joint, and a fifth length of continuous fiber reinforced thermoplastic, wherein the fifth proximal end is fused to fifth distal end at a fourth joint, wherein an eighth portion of the fifth lateral surface is fused to a ninth portion of the third lateral surface and wherein a tenth portion of the fifth lateral surface is fused to an eleventh portion of the fourth lateral surface.  The prior art fails to disclose this structure and it would not have been obvious to one of ordinary skill in the art to have modified the prior art absent improper hindsight teaching. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785